UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1837



DON MCKINNEY,

                                              Plaintiff - Appellant,

          versus


DON EARLS,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (CA-03-153-2)


Submitted:   January 27, 2005          Decided:     February 16, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Don McKinney, Appellant Pro Se. Jeffrey Allan Sturgill, STURGILL,
MULLINS & KENNEDY, Wise, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Don    McKinney   appeals   the   district   court’s   order

dismissing his civil action for failure to state a claim upon which

relief could be granted.     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See McKinney v. Earls, No. CA-03-153-2 (W.D. Va.

June 26, 2004).      We deny McKinney’s motion for appointment of

counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                 - 2 -